[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               FEB 27, 2009
                               No. 08-12666                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 94-06003-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

RONALD FORD,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (February 27, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Ronald Ford, a federal prisoner convicted of a crack cocaine
offense, through counsel, appeals the district court’s grant of his pro se motion for

a reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2). Ford’s motion was based

on Amendment 706 to the Sentencing Guidelines, which lowered the base offense

levels associated with crack cocaine offenses. Ford’s motion also included an

argument that the district court could impose a sentence below the amended

guideline range after United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L.

Ed. 2d 621 (2005). The district court granted the motion in part, recalculated the

guideline range, and imposed a sentence at the low end of the amended guideline

range. On appeal, Ford argues that both Booker and Kimbrough v. United States,

552 U.S. __, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007), apply to § 3582(c)(2)

proceedings, and that the district court should further reduce his sentence after

considering his post-conviction efforts, strong family ties, and the crack/powder

disparity.

      In the 18 U.S.C. § 3582(c)(2) context, “we review de novo the district

court’s legal conclusions regarding the scope of its authority under the Sentencing

Guidelines.” United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002).

      Under 18 U.S.C. § 3582(c)(2):

      in the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
      upon motion of the defendant or the Director of the Bureau of Prisons,

                                           2
      or on its own motion, the court may reduce the term of imprisonment,
      after considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3583(c)(2) (emphasis added).

      The policy statement applicable to § 3582(c)(2) proceedings is U.S.S.G. §

1B1.10, which instructs courts how to determine the amended guideline range.

U.S.S.G. § 1B1.10(b)(1) (2008). The policy statement provides in relevant part

that “the court shall not reduce the defendant’s term of imprisonment under 18

U.S.C. § 3582(c)(2) and this policy statement to a term that is less than the

minimum of the amended guideline range determined under [§ 1B1.10(b)(1)].”

U.S.S.G. § 1B1.10(b)(2)(A).

      In United States v. Melvin, ___ F.3d ___, No. 08-13497 (11th Cir. February

3, 2009), we held that § 3582(c)(2) only allows a district court to reduce sentences

in a manner “consistent with the applicable policy statements of the Sentencing

Commission.” Id. at ___. We noted that the policy statement applicable to

3582(c)(2) proceedings prohibited the district court from reducing a term of

imprisonment below the end of the amended guideline range. Id. at ___; see also

U.S.S.G. § 1B1.10(b)(2)(A). We further held that the district court could not rely

on Booker or Kimbrough to reduce the defendant’s sentence below the low end of

the amended guideline range. Melvin, ___, F.3d at ___.

                                           3
      In the § 3582(c)(2) proceeding, the district court was not permitted to reduce

Ford’s sentence below his amended guideline range. Accordingly, we conclude

that the district court did not err, and we affirm Ford’s sentence.

      AFFIRMED.




                                           4